June 29, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



s 1-4, 11, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw et al (U.S. Patent No. 4,394,045).

    PNG
    media_image1.png
    404
    373
    media_image1.png
    Greyscale

Claims 1-4, 11, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodward (U.S. Patent No. 2,851,085).
As for claims 1, 11, and 16, Shaw et al teach a method comprising: 
obtaining a portable seating system comprising an anchor 25, a first tether 14,15, a second tether 14,15, and a seat 11;
deploying the portable seating system, the deploying comprising
wrapping and securing the anchor 25 around a portion of a tree,
suspending, by the first tether 14,15, a first end of the seat 11 from a first portion of the anchor, and

 directly connecting, by the first tether, a first end of the seat to a first connection point of the anchor, directly connecting, by the second tether, a second end of the seat to a second connection point of the anchor, 
wherein the second portion is circumferntially spaced from the first portion around the portion of the tree; wherein the second connection point is circumferentially spaced from the first connection point around the trunk of the tree, and
supporting, by the portable seating system while the portable seating system is deployed, a human seated on the seat.
As for claim 2, Shaw et al teach that the wrapping comprises horizontally encircling, by the anchor, the portion of the tree.
As for claim 3, Shaw et al teach that the suspending the first end of the seat comprises extending, by the first tether, substantially vertically from the anchor to the first end of the seat; and the suspending the second end of the seat comprises extending, by the second tether, substantially vertically from the anchor to the second end of the seat.
As for claim 4, Shaw et al teach that the wrapping comprises positioning the first portion of the anchor on one side of the tree and positioning the second portion of the anchor on an opposite side of the tree.





    PNG
    media_image2.png
    576
    640
    media_image2.png
    Greyscale

As for claims 1, 11, and 16, Woodward teaches a method comprising: 
obtaining a portable seating system comprising an anchor 12, a first tether 21,22, a second tether 21,22, and a seat 20;
deploying the portable seating system, the deploying comprising
wrapping and securing the anchor 46 around a portion of a tree,
suspending, by the first tether 42, a first end of the seat 20 from a first portion 18 of the anchor, and

 directly connecting, by the first tether, a first end of the seat to a first connection point of the anchor, directly connecting, by the second tether, a second end of the seat to a second connection point of the anchor, 
wherein the second portion is circumferntially spaced from the first portion around the portion of the tree; wherein the second connection point is circumferentially spaced from the first connection point around the trunk of the tree, and
supporting, by the portable seating system while the portable seating system is deployed, a human seated on the seat.
As for claim 2, Woodward teaches that the wrapping comprises horizontally encircling, by the anchor, the portion of the tree.
As for claim 3, Woodward teaches that the suspending the first end of the seat comprises extending, by the first tether, substantially vertically from the anchor to the first end of the seat; and the suspending the second end of the seat comprises extending, by the second tether, substantially vertically from the anchor to the second end of the seat.
As for claim 4, Woodward teaches that the wrapping comprises positioning the first portion of the anchor on one side of the tree and positioning the second portion of the anchor on an opposite side of the tree.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al (U.S. Patent No. 4,394,045) in view of Spencer (U.S. Patent Application Publication No. 2011/0241397 A1).
Shaw et al teach the structure substantially as claimed including that that the first tether, second tether, and the seat each comprise textile but does not teach that the portable seating system further comprises a spreader. 

    PNG
    media_image3.png
    308
    256
    media_image3.png
    Greyscale

. 

Claims 5-6, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward (U.S. Patent No. 2,851,085).in view of Spencer (U.S. Patent Application Publication No. 2011/0241397 A1).
Shaw et al teach the structure substantially as claimed but does not teach that the portable seating system further comprises a spreader.   However, Spencer teaches the concept of including a spreader 82 in a portable seating system to be old. It would have been obvious and well within the level of ordinary skill in the art to modify the portable seating system, as taught by Shaw et al to include a spreader, as taught by Spencer, since it would keep the tethers separate from one another and prevent the tethers from becoming tangled or intertwined when not in use. 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al (U.S. Patent No. 4,394,045) in view of Ebel et al (U.S. Patent No. 8,801,099 B2).
Shaw et al teach the method substantially as claimed including that the flexible seat portion 11 is made of fabric but does not specify that the anchor, first tether, second tether, and seat each comprise flat polymeric webbing.

    PNG
    media_image4.png
    109
    70
    media_image4.png
    Greyscale

 However, Ebel et al teaches a similar seating system that uses a polymeric material to make parts of the frame of the seating system.  It would have been obvious and well within the level of ordinary skill in the art to modify the portable seating system, as taught by Shaw et al, to include an anchor, first tether, second tether, and seat comprised of flat polymeric webbing, as taught by Ebel, since the flat polymeric webbing is well known in the art and would create a portable seating system that is stronger and sturdier than the material of which the portable seating system of Shaw et al is made.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al (U.S. Patent No. 4,394,045) in view of Spencer (U.S. Patent Application Publication No. 2011/0241397 A1), as applied to claims 5-7 above, and further in view of Ebel et al (U.S. Patent No. 8,801,099 B2).
Shaw et al in view of Spencer teaches the structure substantially as claimed but does not teach that the anchor, first tether, second tether, and seat each comprise flat polymeric webbing.  However, Ebel teaches making a similar portable seating system from flat polymeric webbing.  It would have been obvious and well within the level of ordinary skill in the art to modify the portable seating system, as taught by Woodward, to include an anchor, first tether, second tether, and seat comprised of flat polymeric webbing, as taught by Ebel, since the flat polymeric webbing is well known in the art and would create a portable seating system that is stronger and sturdier than the material of which the portable seating system of Shaw et al is made.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636